 

IN THE UNITED STATES DISTRICT COURT. “OR THERN Dic py OBE
FOR THE NORTHERN DISTRICT OF TEXA$ PIE pop OF TEXAS
AMARILLO DIVISION os

RUSTY DONELSON,

Plaintiffs,

 

v. 2:19-CV-105-Z-BR ——_!
AVIS/BUDGET GROUP, CITY OF
AMARILLO, TEXAS and
UNDISCLOSED PARTIES,

CO? “OR? CO? LO? CO? WO GO? COR KO? LORD UO

Defendants.
ORDER ADOPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION TO
DISMISS THE COMPLAINT

On May 14, 2019, Plaintiff filed a complaint, proceeding pro se and in forma pauperis.
(ECF No. 3). On August 13, Defendant Avis/Budget Group (“Avis”) filed a motion to dismiss
Plaintiff's complaint for failure to state a claim (ECF No. 10), including a brief in support (ECF
No. 11). On the same day, Avis filed a motion for leave to proceed without local counsel. (ECF
No. 12). Plaintiff did not respond to either of these motions, but he filed a motion to compel
discovery on August 20 (ECF No. 14) and a motion for sanctions on September 9 (ECF No. 16).
Avis filed a response to Plaintiffs motion to compel on September 10 (ECF No. 17) and objections
to Plaintiff's motion for sanctions on September 27 (ECF No. 18).

On January 17, 2020, the Magistrate Judge entered findings and conclusions in this case.
(ECF No. 20). The Magistrate Judge RECOMMENDS that that Plaintiff's motions be DENIED
and that Plaintiff's complaint be DISMISSED for a lack of subject matter jurisdiction. On January

29, Plaintiff filed objections to the findings, conclusions, and recommendation. (ECF No. 21).

 
After making an independent review of the pleadings, files, and records in this case, the
findings, conclusions, and recommendation of the Magistrate Judge, and Plaintiffs obj ections, the
Court concludes that the findings and conclusions are correct.

Plaintiff objects by averring that this Court in fact has federal question jurisdiction over
this case. Specifically, Plaintiff objects that certain federal agencies are “stakeholders in the
sensitive facility where the car was rented and are prominently referenced in the complaint.” (ECF
No. 21 at 2).

To properly assert a federal question, a plaintiff must allege in the complaint that a plaintiff
was injured by a defendant in violation of (1) a specific federal statute that has a cause of action
or (2) aright under state law whose vindication “necessarily turn[s] on some construction of federal
law.” See Merrell Dow Pharm., Inc. v. Thompson, 478 U.S. 804, 808 (1986) (internal marks and
citations omitted). Allegations in a pro se complaint are “h[eld] to less stringent standards than
formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972); see also Perez
y. United States, 312 F.3d 191, 194-95 (Sth Cir. 2002).

Even viewed through the lens of the “less stringent” standards applicable here, Plaintiff's
complaint does not assert any violation for which federal jurisdiction is appropriate. Plaintiffs
complaint merely asserts that certain federal agencies are “stakeholders” which regulate or fund
certain entities held by Defendants. (ECF No. 3 at 2-3, 5—6). But even if true, these allegations do
not satisfy the requirements for a proper assertion of a federal question.

Plaintiff also alleges that the Magistrate Judge has concealed information in this case and
has conflicts of interest that require her recusal. (ECF No. 21 at 2-3). Plaintiff further argues that
the Magistrate Judge acted as Defendants’ counsel in screening this case for jurisdiction and

denying discovery. Jd. None of these objections address the basis for this Court’s jurisdiction over

 

 
this lawsuit or the legal reasoning of the findings and conclusions. Accordingly, Plaintiffs
objections are OVERRULED. The Court also admonishes Plaintiff to refrain from unwarranted
and meritless attacks on the Magistrate Judge’s character, integrity, and impartiality. Future
briefing to this Court should omit such overwrought and irrelevant allegations.

It is therefore ORDERED that the findings, conclusions, and recommendation (ECF No.
20) of the Magistrate Judge are ADOPTED, that Plaintiff's motion to compel discovery (ECF No.
14) and motion for sanctions (ECF No. 16) are DENIED, and that Plaintiff's complaint (ECF No.
3) is DISMISSED for lack of subject matter jurisdiction. Since this Court lacks jurisdiction over
this case, Avis’s motion to dismiss (ECF No. 10) and motion for leave to proceed without local
counsel (ECF No. 12) are MOOT.

SO ORDERED.

February 3, 2020.

 

UNIAED STATES DISTRICT JUDGE

 
